
	

114 S296 IS: Veterans Small Business Opportunity and Protection Act of 2015
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 296
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2015
			Mr. Heller (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance treatment of certain small business concerns for
			 purposes of Department of Veterans Affairs contracting goals and
			 preferences, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Small Business Opportunity and Protection Act of 2015.
		2.Modification of
			 treatment under contracting goals and preferences of Department of
			 Veterans
			 Affairs for small businesses owned by veterans of small businesses after
			 death
			 of disabled veteran owners
			(a)In
 generalSection 8127(h) of title 38, United States Code, is amended—
 (1)in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and
 (2)in paragraph (2), by amending subparagraph (C) to read as follows:
					
 (C)The date that— (i)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the veteran's death; or
 (ii)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is three years after the date of the veteran's death.
							.
				(b)Effective
 dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to contracts awarded on or after such date.
			3.Treatment of
			 Businesses After Deaths of Servicemember-Owners for Purposes of Department
			 of
			 Veterans Affairs Contracting Goals and Preferences
			(a)In
 generalSection 8127 of title 38, United States Code, is amended—
 (1)by redesignating subsections (i) through (l) as subsections (j) through (m), respectively; and
 (2)by inserting after subsection (h) the following new subsection (i):
					
						(i)Treatment of
 businesses after death of servicemember-Owner(1)If a member of the Armed Forces owns at least 51 percent of a small business concern and such member is killed in line of duty in the active military, naval, or air service, the surviving spouse or dependent of such member who acquires such ownership rights in such small business concern shall, for the period described in paragraph (2), be treated as if the surviving spouse or dependent were a veteran with a service-connected disability for purposes of determining the status of the small business concern as a small business concern owned and controlled by veterans for purposes of contracting goals and preferences under this section.
 (2)The period referred to in paragraph (1) is the period beginning on the date on which the member of the Armed Forces dies and ending on the date as follows:
 (A)In the case of a surviving spouse, the earliest of the following dates:
 (i)The date on which the surviving spouse remarries.
 (ii)The date on which the surviving spouse relinquishes an ownership interest in the small business concern and no longer owns at least 51 percent of such small business concern.
 (iii)The date that is ten years after the date of the member's death.
 (B)In the case of a dependent who is not a spouse, the earliest of the following dates:
 (i)The date on which the surviving dependant relinquishes an ownership interest in the small business concern and no longer owns at least 51 percent of such small business concern.
 (ii)The date that is ten years after the date of the member's death.
									.
				(b)Effective
 dateSubsection (i) of section 8127 of title 38, United States Code (as added by subsection (a) of this section), shall take effect on the date of the enactment of this Act, and shall apply with respect to the deaths of members of the Armed Forces occurring on or after such date.
			
